Citation Nr: 1312023	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  11-02 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether clear and unmistakable error (CUE) was committed in a June 24, 1980, RO decision, which denied service connection for schizophrenia, paranoid type.  

2.  Whether CUE was committed in August 1987, January 1991, August 1999, April 2001, and May 2010 rating decisions, which denied the Veteran's application to reopen the previously denied claim of entitlement to service connection for schizophrenia.

3.  Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  







ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973. 

The Veteran moves to reverse a June 1980 decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied service connection for schizophrenia, paranoid type, on the basis that clear and unmistakable error (CUE) was committed in that decision.  

The Veteran has also moved to revise all subsequent rating actions denying service connection for a psychiatric condition, including those dated in August 1987, January 1991, August 1999, and April 2001, on the basis that clear and unmistakable error was committed in failing to find that new and material evidence had been received to reopen his claim.

Finally, the Veteran appeals from a May 2010 rating decision of the RO in Winston-Salem, North Carolina, that, in part, declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.  The Veteran filed a notice of disagreement dated in June 2010, and the RO issued a statement of the case dated in January 2011.  The Veteran filed a substantive appeal in February 2011.

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDINGS OF FACT

1.  The June 1980 RO decision, which denied service connection for schizophrenia, paranoid type, was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

2.  In August 1987, January 1991, August 1999, and April 2001 rating decisions, the RO denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for schizophrenia; the Veteran failed to timely appeal these decisions and they became final.

3. The August 1987, January 1991, August 1999, and April 2001 rating decisions did not contain error based on the record and the law that existed at the time of each decision such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.

4.  In an April 2001 decision, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for schizophrenia; the Veteran filed a timely notice of disagreement and the RO issued statement of the case; he did not further appeal this decision and no new and material evidence was received within a year of its issuance.

5.  The evidence received since the April 2001 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia..


CONCLUSIONS OF LAW

1.  The June 1980 RO decision, which denied service connection for schizophrenia, paranoid type, was not clearly and unmistakably erroneous.  38 U.S.C. § 310, 311, 353 (1976), 5109A (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (1979), 3.105 (2012).

2.  The August 1987, January 1991, August 1999, and April 2001 rating decisions denying the Veteran's application to reopen the claim of entitlement to service connection for schizophrenia were not clearly and unmistakably erroneous.  38 U.S.C. § 4005(c) (1982, 1988), 7105(c) (West 1991, 2002), 5109A (West 2002); 3.104, 19.129, 19.192 (1987, 1990), 3.104, 20.302, 20.1103 (1999, 2000, 2009), 38 C.F.R. § 3.105 (2012).

3.  The April 2001 decision, denying the Veteran's claim of entitlement to service connection for schizophrenia is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  The evidence received subsequent to the April 2001 RO decision is new but not material, and the request to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The United States Court of Appeals for Veterans Claims (Court) has noted that, as CUE claims are not conventional appeals and are fundamentally different from any other kind of action in the VA adjudicative process, the duties contained in the VCAA are not applicable.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged; thus, no further factual development would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 323,327 (2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in a CUE case because "there is nothing further that could be developed").  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed with respect to the CUE claims adjudicated herein.

With respect to the new and material evidence claim, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent a letter dated in March 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The basis for the prior final denial was explained.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his new and material evidence claim.  With respect to this claim, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  The Board has carefully reviewed the Veteran's statements and medical records and has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis.

The Veteran moves to revise or reverse a June 1980 RO decision on the basis of CUE.  The RO in 1980 found that although a psychiatric disorder was not noted on entry into service, the evidence showed that the condition pre-existed service and was not aggravated by active service. 

The Veteran also contends that CUE was committed in August 1987, January 1991, August 1999, and April 2001 rating decisions, which denied his application to reopen the previously denied claim of entitlement to service connection for schizophrenia.  Finally, he asserts that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, and that the claim should be allowed.

A.  CUE in the June 1980 RO decision.

A final decision by the Board is subject to being revised or reversed on the grounds of CUE. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be 'undebatable' and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, non-specific claim of 'error' meet the restrictive definition of CUE. Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.104(a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: 

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; 

(2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made'; and 

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. 313-14. 

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid 'as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

In the Veteran's August 2009 motion to reverse the ROs June 1980 rating decision, he called attention to 38 U.S.C.A. § 1111, which provides that where a Veteran enrolls for service, he is taken to be in sound condition except for disorder noted upon examination or where clear and unmistakable error demonstrates that disease existed before enrollment and was not aggravated by service.  Under this standard the Veteran contends that, based on the evidence available at the time, the June 1980 rating decision was clearly erroneous and must be reversed.  See 38 U.S.C.A. § 1111 (West 2002) (previously 38 U.S.C.A. § 311).  

In this case, at the time of the June 1980 RO decision, the evidence of record showed that during service, the Veteran was seen in July 1979 for depression and was referred for treatment for hostility and suicide threats.  A July 1979 treatment report indicated that, since basic training seven month prior, the Veteran was "always nervous," sleepless, and constantly worried about everything.  For the prior two to three weeks he had slept only 2-3 hours and had started having suicidal thoughts.  The Veteran had no psychotic content, but due to anxiety and other complaints, his long term adaptability in the army was questioned.  

In August 1979, the Veteran underwent a clinical evaluation awaiting Medical Board.  His military and family history was noted.  The family history was positive for psychiatric illness in the Veteran's brother, who had received a Medical Board from the Army for psychiatric illness.  The Veteran reported that he began hearing voices in 1973, and on one occasion he listened to these and cut up his right shoulder with a piece of broken glass, feeling no pain at the time.  In 1975, the Veteran explained that he took an overdose of pills in response to auditory hallucinations.  At that time, he had apparently been hospitalized for violent outbursts, hallucinations, and the overdose.  Two months after he joined the Army, the Veteran again began having auditory hallucinations, hearing voices calling his name and saying they were out to get him.  He also began manifesting sleep disorder, decreased appetite and constipation.  He involved himself in heavy substance abuse, including alcohol, amphetamines, barbiturates, cocaine, PCP, and heroin, all, he reported, to suppress the voices and relax him.  The Veteran reported that in AIT, he put his head through a glass window sustaining superficial cuts in response to auditory hallucinations.   The Veteran continued heavy drug use in Korea and indicated that his thoughts were very confused.  He could not stand to be told things and would go into violent rages, cursing and threatening to hurt other people.  He then received medical attention after an overdose of amphetamines.  

Prior to the Medical Board, the Veteran was hospitalized and found to have improved with treatment.  And at the time of the Medical Board, he showed no evidence of psychotic symptoms.   After examination, the diagnosis was  schizophrenia, paranoid type, acute, severe; manifested by blunted affect, concrete thinking process, suicidal and paranoid ideations, ideas of reference, thought control, auditory hallucinations, sleep and appetite disorder, impaired insight and judgment; precipitating stress: mild routine military duty; predisposition, moderate, schizoid personality disorder; treated; improved; marked impairment for further military duty; definite impairment for social and industrial adaptability.  LOD: yes, not EPTS.  The Veteran was found unfit for further military duty and indicated that he should be referred to the Physical Evaluation Board.

In October 1979, the Veteran underwent Medical Board Proceedings.  His diagnosed was the same as stated above.  The Board found that the condition was in the line of duty, was caused incident to service, had not existed prior to entry on active duty, and was not aggravated by active duty.  

Medical Board Proceedings in November 1979 diagnosed the Veteran with schizophrenia, paranoid type, definite impairment of social and industrial adaptability; EPTS, not service aggravated.  The Veteran was found unfit for continued military service by reason of psychotic illness which had its origin before entry into service - auditory and visual hallucinations since 1973 - (Narrative Summary).  The Board found that the condition was not considered to have been aggravated by service and that the PEB recommended separations without entitlement to disability benefits

Entrance examinations dated in June 1976 and December 1978 noted no psychiatric conditions or history of psychiatric disorders.  The Veteran's separation examination dated in September 1979 noted a diagnosis of schizophrenia, paranoid type, acute, severe.  

Post-service, the Veteran was afforded a VA examination in March 1980.  After review of the reported medical history and an evaluation, he was diagnosed with schizophrenia, paranoid type.  

In June 1980, the RO denied entitlement to service connection for schizophrenia, paranoid type.  In the decision, the RO cited the evidence set forth in the August 1979 Medical Evaluation and November 1979 Medical Evaluation Board Proceedings.  The RO denied service connection, stating that it was the opinion of the Board that the Veteran's nervous condition pre-existed his military service, and was not aggravated by service.

The Board finds nothing in the record that indicates that there was any error in the June 1980 rating decision that compels the conclusion, by any reasonable mind, that the result of that decision would have been manifestly different but for the error. See Fugo, supra.  Nor is there evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Id. 

In this regard, there is no indication that the RO erroneously applied the law applicable at the time.  At the time of the June 1980 RO rating decision, the law provided that service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C. 310 (West 1976); 38 C.F.R. § 3.303 (1979).  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the first year following active service.  38 U.S.C. 310 (West 1976); 38 C.F.R. § 3.307, 3.309 (1979).

At the time of the 1980 rating decision, there was a statutory presumption that every Veteran was in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before acceptance and was not aggravated by such service.  38 U.S.C. 311 (currently 38 U.S.C.A. § 1111). 

The statute differed from the implementing regulation in that the regulation required only clear and unmistakable evidence of pre-existence to rebut the presumption; and did not include a requirement for clear and unmistakable evidence that there had been no aggravation in service.  38 C.F.R. § 3.304(b). 

Subsequently, in a recent opinion, the VA General Counsel concluded that 38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, under current law, the presumption of soundness in a Veteran's case is rebutted only if there is clear and unmistakable evidence that the claimed disorder existed prior to service and that any preexisting condition was not aggravated by service. 

The Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has recently held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  Thus, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.  

As will be further explained below, the evidence indicates in this instance that consideration of whether a preexisting injury or disease was not aggravated by service was properly addressed by the RO at the time of the prior decision.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. 353 (West 1976); 38 C.F.R. § 3.306 (1979).  Clear and unmistakable evidence (obvious or manifest) is also required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. 353 (West 1976); 38 C.F.R. § 3.306 (1979).

To the extent that the allegation of CUE in this case rests on the assertion that the RO's June 1980 rating decision does not explicitly apply the presumption of soundness, the Board must determine whether there was any such failure to apply the applicable legal criteria.  Given that the RO specifically noted in the June 1980 decision that the Veteran's schizophrenia, paranoid type, had existed prior to service and was not aggravated during service, it is clear that both requirements necessary to rebut the presumption of soundness were considered at that time.  Although the RO did not explicitly state whether there was clear and unmistakable evidence of pre-existence and that the disability was not aggravated, the question for consideration now is whether the failure to explicitly use this language was outcome determinative.  The Board finds that it was not.
 
In this regard, as noted, the RO in June 1980 specifically found that the Veteran's schizophrenia, paranoid type, pre-existed service.  The Board must determine whether there was a basis in the record for such a finding.  

The record indicates that the Veteran was inducted into active service without being found to have a psychiatric disorder.  However, the record noted his reports that he began hearing voices in 1973, and on one occasion he listened to these and cut up his right shoulder with a piece of broken glass.  In 1975, the Veteran explained that he took an overdose of pills in response to auditory hallucinations.  At that time, he had apparently been hospitalized for violent outbursts, hallucinations, and the overdose.  Medical Board Proceedings in November 1979 diagnosed the Veteran with schizophrenia, paranoid type, definite impairment of social and industrial adaptability; EPTS, not service aggravated.  The Veteran was found to be unfit for continued military service by reason of psychotic illness which had its origin before entry into service - auditory and visual hallucinations since 1973.

In addition, as noted above, only two months after he joined the Army, the Veteran again began having auditory hallucinations.  He also began manifesting sleep disorder, decreased appetite and constipation.  He involved himself in heavy substance abuse, including alcohol, amphetamines, barbiturates, cocaine, PCP, and heroin, all, he reported, to suppress the voices and relax him.  The Veteran reported that in AIT, he put his head through a glass window sustaining superficial cuts in response to auditory hallucinations.   He continued his heavy drug use in Korea and indicated that his thoughts were very confused.  He could not stand to be told things and would go into violent rages, cursing and threatening to hurt other people.  The Veteran also received medical attention after an overdose of amphetamines.

The Veteran was hospitalized in service and diagnosed with schizophrenia, paranoid type, acute, severe; manifested by blunted affect, concrete thinking process, suicidal and paranoid ideations, ideas of reference, thought control, auditory hallucinations, sleep and appetite disorder, impaired insight and judgment; precipitating stress: mild routine military duty; predisposition, moderate, schizoid personality disorder; treated; improved; marked impairment for further military duty; definite impairment for social and industrial adaptability.  The Medical Evaluation Board confirmed the diagnoses and recommended the Veteran's discharge.

Thus, the service treatment records including a Report of Board of Medical Officers indicate a diagnosis of schizophrenia, paranoid type.  The onset of the Veteran's disability was found to be prior to service. 

It is noted that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently, with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.  In the field of mental disorders, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

Given the above information, the Veteran's schizophrenia, paranoid type, was found to have preexisted service in the June 1980 rating decision.  As previously noted, a Veteran is presumed to have been in sound condition upon entrance into service except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such.  38 U.S.C. 311 (West 1976); 38 C.F.R. § 3.304 (1979). 

Based on the foregoing, the Board finds that there was a plausible basis in the record for the RO in 1980 to find that the Veteran's psychiatric disorder preexisted service.  The medical opinions were based on clinical history as provided by the Veteran.  Under the law as it existed in August 1980, there was no existing legal principle that a Medical Board report's conclusions supported by a clinical history as related by the Veteran could not show that a condition clearly and unmistakably preexisted service.  See, e.g., Joyce v. Nicholson, 19 Vet. App. 36, 45-47 (2005) (finding no CUE in a 1955 RO rating decision in which the presumption of soundness was rebutted by clear and unmistakable evidence based on a Medical Board report finding that, in light of a history of pre-service clinical symptoms as provided by the Veteran, an ulcer condition pre-existed service).

Having found that the Veteran's condition preexisted service, the next step, under the law as it existed in 1980, is to determine whether there was clear and unmistakable evidence that the Veteran's condition was not aggravated in service.  In this regard, the evidence of record at the time of the decision revealed the Veteran's reports of psychiatric problems prior to service.  November 1979 Medical Board Report found that the condition preexisted military service and was not considered to have been aggravated by service.  The PEB recommended separations without entitlement to disability benefits.  This conclusion was supported by a report of the Veteran's functioning and symptoms before and during service.  The Court has held that a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness; however, a medical report based on statements by the Veteran can serve to provide clear and unmistakable evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 347 (1998).  

The Medical Board report in this case was the product of a consideration of the Veteran's reports, observation, psychiatric social history report of pre-service functioning, and examination; thus it would have been appropriate for the RO to have relied on the report in finding that the psychiatric disability had clearly and unmistakably preexisted service and had not been aggravated.  At the time of the RO's August 1980 decision, the majority of probative evidence was to the effect that the disability had preexisted service and had not been aggravated.  There was no record of the Veteran denying the reports of preexisting symptoms or their severity, and in fact, he reported such symptoms even from shortly after his induction.  Additionally, while the service treatment records indicate that the Veteran had a psychiatric condition, there was evidence that this condition existed prior to service as noted above. 

Thus, the RO would have had a basis to conclude that the psychiatric disability clearly and unmistakably preexisted service and was not aggravated therein, thereby rebutting the presumption of soundness.  To the extent that the record supports a finding of no aggravation under the second prong of the presumption of soundness there would then necessarily have been a plausible basis in the record for rebuttal of any presumption of aggravation under 38 C.F.R. § 353.  See, e.g., VAOPGCPREC 03-2003 (July 16, 2003) (a finding that there was clear and unmistakable evidence that a preexisting disorder was not aggravated by service in order to rebut the presumption of soundness necessarily is sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b)).  The RO's failure to explicitly state that there was clear and unmistakable evidence of pre-existence and of no aggravation was not outcome determinative.  

To the extent that the Veteran contends that the RO could have weighed or evaluated differently, any disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Simmons v. West, 14 Vet. App. 84,89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, it is noted that at the time of the June 1980 decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  

The Board notes that the correct facts, as they were known at the time, were available to the RO.  Further, there is no indication that the regulatory provisions existing at the time of the rating decision were misapplied.  The June 1980 rating decision includes a specific finding that the Veteran's condition preexisted service and was not aggravated by the Veteran's short period of service, some of which was spent in a hospital under evaluation.  Thus, the RO did not fail to consider service connection based upon aggravation of a preexisting condition in its 1980 decision.  Accordingly, there has been no showing of CUE in the June 1980 decision.

B.  CUE in August 1987, January 1991, August 1999 and April 2001 
rating decisions denying the  
application to reopen the previously denied claim.

In this case, the RO denied the Veteran's application to reopen his claim in August 1987, January 1991, August 1999, and April 2001 rating decisions.  The Veteran did not timely appeal these decisions and no new and material evidence was received within a year of their issuance, and thus they became final.  He contends that the RO in these decisions committed clear and unmistakable error in failing to reopen the claim.  

As noted above, CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40,43 (1993).  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.   Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1,5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

For claims filed at the RO prior to August 2001, if new and material evidence was  presented or secured with respect to a claim that had been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the regulation in effect when the Veteran filed his applications to reopen the claims prior to August 2001, new and material evidence meant evidence not previously submitted to agency decision makers, which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled was so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

In addition, for the purpose of determining whether the case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. at 513.  There was no requirement, however, that in order to reopen a claim, the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United States Court of Appeals for the Federal Circuit (Federal Circuit), reviewing the history of former section 38 C.F.R. § 3.156(a), including comments by the Secretary submitted at the time the regulation was proposed, concluded that the definition emphasized the importance of a complete record rather than a showing that the evidence would warrant a revision of a previous decision.  Id. at 1363.

After August 2001, the Board observes that a regulatory change with respect to new and material evidence claims was made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Again, when determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In addition, the Court recently held that, in determining whether new and material evidence is received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  However, medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence.  Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  
 
In this case, the RO declined to reopen the Veteran's schizophrenia claim in August 1987, January 1991, August 1999, and April 2001.  In each instance, the Veteran submitted additional medical evidence indicating continued treatment for or symptoms of a psychiatric disorder.  And in each instance, the RO found, after reviewing the medical evidence, that the Veteran submitted essentially duplicative material and contentions and denied the claim.  For example, the medical evidence submitted prior to the 1987 decision indicated a history of substance abuse, alcohol abuse with psychotic episodes related to heavy drug and alcohol abuse that first occurred in the military.  Prior to the 1991 decision, the Veteran submitted treatment records from the VA indicating treatment for personality problems, and alcohol and drug abuse.  Prior to the 1999 decision, the Veteran was seen for treatment of schizoaffective disorder, psychotic disorder nos, and polysubstance abuse, and prior to the 2001 decision, the Veteran had been hospitalized for a suicide attempt and diagnosed with schizoaffective disorder.  

In this case, the Veteran contends that the RO in these decisions should have reached a different conclusion with respect to the decisions to deny the reopening of the claim.  As such, he essentially asserts that the RO should have weighed the evidence differently.  As noted above, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated in order to support a finding of clear and unmistakable error.  Crippen, 9 Vet. App. at  418.  The Board finds that the RO could have reasonably determined that the Veteran did not submit evidence that was both new and material under the standards applicable at the time of the decisions and, as such, no clear and unmistakable error exists in these decisions.  

In sum, the correct facts, as they were known at the time of the previous decisions, were available to the RO.  Further, there is no indication that the regulatory provisions existing at the time of the rating decisions were misapplied.  Accordingly, there has been no showing of CUE in the prior decisions not to reopen the Veteran's psychiatric claim.

C.  Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.

In an April 2001 decision, the RO denied entitlement to service connection for schizophrenia.  The Veteran filed a notice of disagreement and the RO issued statement of the case, but he failed to submit a substantive appeal and the decision became final.  The RO in April 2001 found that the evidence received did not show that the Veteran's psychiatric condition was permanently worsened by military service.

The evidence that was added to the claims file since the April 2001 RO decision consists of private and VA treatment records, and the Veteran's statements in connection with his claims.  The medical records primarily address a hearing disability claim, but others indicate that the Veteran has been diagnosed with and treated for schizophrenia, major depression, among other psychiatric diagnoses.  Several of the records are cumulative of records previously submitted.  These records do not indicate that the Veteran's psychiatric conditions were aggravated by military service.     

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In addition, in determining whether new and material evidence is received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  However, medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence.  Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  
 
Much of the evidence that has been added to the claims file since April 2001 is new, in that it had not previously been submitted.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  In other words, the evidence confirms facts that were previously of record at the time of the 2001 decision.  For example, the Veteran was noted to be undergoing treatment for psychiatric disabilities, including schizophrenia, but the evidence does not indicate the disabilities were caused or aggravated by military service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, as it does not cure the defect of the lack of evidence of a nexus to service.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  
 
In addition, the Board notes that the Veteran's contentions, including in his treatment notes, as well as the lay statement submitted by the Veteran in connection with his claim, are also insufficient to reopen the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnoses and etiology of the Veteran's schizophrenia and other psychiatric conditions  falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, the Board finds that the evidence added to the record since April 2001 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for an acquired psychiatric  disorder, to include schizophrenia.  As such, the Veteran's claim is not reopened.


ORDER

The motion to revise or reverse the RO's June 1980 rating decision denying entitlement to service connection for schizophrenia, on the basis of CUE, is denied.
 
The motion to revise or reverse the RO's August 1987, January 1991, August 1999, and April 2001 rating decisions, on the basis of CUE, is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, has not been received, and the appeal is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


